 
 
IB 
Union Calendar No. 505 
112th CONGRESS 2d Session 
H. R. 3609 
[Report No. 112–635, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2011 
Mr. Lankford (for himself, Mr. Boren, Mr. Gerlach, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
 
July 31, 2012 
Reported with amendments and referred to the Committee on House Administration for a period ending not later than October 1, 2012, for consideration of such provisions of the bill and amendment as fall within the jurisdiction of that committee pursuant to clause 1(k), rule X 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
October 1, 2012 
Additional sponsors: Mr. Ryan of Wisconsin, Mr. Chaffetz, Mr. Johnson of Illinois, Mrs. Myrick, Mr. Roe of Tennessee, Mr. Kingston, Mr. Austin Scott of Georgia, Mr. Pitts, Mrs. Lummis, Mr. Gohmert, Mr. Walberg, Mr. Huizenga of Michigan, Mr. Ross of Florida, Ms. Foxx, Mr. Canseco, Mr. Manzullo, Mr. Westmoreland, Mr. Broun of Georgia, Mr. Poe of Texas, Mr. Rokita, Mr. Scott of South Carolina, and Mr. Palazzo 
 
 
October 1, 2012 
Deleted sponsor: Mr. Amash (added January 18, 2012; deleted January 23, 2012) 
 



 
October 1, 2012 
The Committee on House Administration discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on December 8, 2011 
 
A BILL 
To provide taxpayers with an annual report disclosing the cost of, performance by, and areas for improvements for Government programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Taxpayers Right-To-Know Act. 
2.Agency requirements relating to annual report on the cost and performance of Government programs and areas of duplication among programs 
(a)Requirement to identify and describe programsOn an annual basis, for purposes of the report required by subsection (b), the head of each agency shall— 
(1)identify and describe every program administered by the agency; 
(2)for each such program— 
(A)determine the total administrative expenses of the program; 
(B)determine the expenditures for services for the program; 
(C)estimate the number of clients served by the program and beneficiaries who received assistance under the program (if applicable); and 
(D)estimate— 
(i)the number of full-time employees who administer the program; and 
(ii)the number of full-time equivalents (whose salary is paid in part or full by the Federal Government through a grant or contract, a subaward of a grant or contract, a cooperative agreement, or another form of financial award or assistance) who assist in administering the program; and 
(3)identify programs within the agency with duplicative or overlapping missions, services, and allowable uses of funds. 
(b)ReportNot later than February 1 of each fiscal year, the head of each agency shall create a link on the homepage of the official public website of the agency to a report containing the following: 
(1)Identification and description of programsThe information required under subsection (a) with respect to the preceding fiscal year. 
(2)Performance reviewsThe latest performance reviews (including the program performance reports required under section 1116 of title 31, United States Code) of each program of the agency identified under subsection (a)(1), including performance indicators, performance goals, output measures, and other specific metrics used to review the program and how the program performed on each. 
(3)Improper payment informationFor all programs and activities that may be susceptible to significant improper payments, as identified by the head of the agency under section 2(a) of the Improper Payments Information Act of 2002 (31 U.S.C. 321 note), the latest improper payment rate and the total estimated amount of improper payments during the preceding fiscal year, including fraudulent payments and overpayments. 
(4)Expired grant fundingThe total amount of undisbursed grant funding remaining in grant accounts for which the period of availability to the grantee has expired.  
(5)RecommendationsSuch recommendations as the head of the agency considers appropriate— 
(A)to consolidate programs within the agency that are duplicative or overlapping; 
(B)to eliminate waste and inefficiency; and 
(C)to terminate lower priority, outdated, and unnecessary programs and initiatives. 
(c)Relationship to catalog of domestic financial assistanceWith respect to the requirements of subsections (a)(1) and (a)(2)(B), the head of an agency may use the same information provided in the Catalog of Domestic Financial Assistance if applicable. 
(d)FormatEach agency shall make reports required by subsection (b) available in a searchable, machine-readable format, and shall expend no funds for the printing of such reports, except when providing such documents to the Congress. 
3.Office of Management and Budget requirements relating to annual report on the cost and performance of Government programs and areas of duplication among programs 
(a)Report by Office of Management and BudgetNot later than February 1 of each fiscal year, the Director of the Office of Management and Budget shall publish on the official public website of the Office of Management and Budget a report containing the following: 
(1)Identification of duplicative programsAn identification of programs across agencies with duplicative or overlapping missions, services, and allowable uses of funds. 
(2)RecommendationsSuch recommendations as the Director considers appropriate— 
(A)to consolidate programs across agencies that are duplicative or overlapping; 
(B)to eliminate waste and inefficiency; and 
(C)to terminate lower priority, outdated, and unnecessary programs and initiatives. 
(b)Relationship to president’s budgetWith respect to the requirements of subsection (a)(2), the Director may use the same information provided in the President’s annual budget submission, if applicable. 
4.DefinitionsIn this Act: 
(1)Administrative costsThe term administrative costs has the meaning as determined by the Director of the Office of Management and Budget under section 504(b)(2) of Public Law 111–85 (31 U.S.C. 1105 note), except the term shall also include, for purposes of that section and this section, with respect to an agency— 
(A)costs incurred by the agency as well as costs incurred by grantees, subgrantees, and other recipients of funds from a grant program or other program administered by the agency; and 
(B)expenses related to personnel salaries and benefits, property management, travel, program management, promotion, reviews and audits, case management, and communication about, promotion of, and outreach for programs and program activities administered by the agency. 
(2)ServicesThe term services has the meaning provided by the Director of the Office of Management and Budget and shall be limited to only activities, assistance, and aid that provide a direct benefit to a recipient, such as the provision of medical care, assistance for housing or tuition, or financial support (including grants and loans). 
(3)AgencyThe term agency has the same meaning given that term in section 551(1) of title 5, United States Code, except that the term also includes offices in the legislative branch other than the Government Accountability Office. 
(4)Performance indicator, performance goal, output measure, program activityThe terms performance indicator, performance goal, output measure, and program activity have the meanings provided by section 1115 of title 31, United States Code. 
(5)ProgramThe term program has the meaning provided by the Director of the Office of Management and Budget and shall include, with respect to an agency, any organized set of activities directed toward a common purpose or goal undertaken by the agency that includes services, projects, processes, or financial or other forms of assistance, including grants, contracts, cooperative agreements, compacts, loans, leases, technical support, consultation, or other guidance. 
5.Classified informationNothing in this Act shall be construed to require the disclosure of classified information.  
6.Regulations and implementation 
(a)RegulationsNot later than 120 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall prescribe regulations to implement this Act. 
(b)ImplementationThis Act shall be implemented beginning with the first full fiscal year occurring after the date of the enactment of this Act. 
Amend the title so as to read: A bill to provide taxpayers with an annual report disclosing the cost and performance of Government programs and areas of duplication among them.. 
 
October 1, 2012 
The Committee on House Administration discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
